Supplemental Opinion on Petition for Rehearing delivered April 7, 1982 George K. Cracraft, Judge. In our opinion in this case delivered on March 3, 1982, we found from a review of the record that the evidence did not support a finding that the appellees had acquired the entire area in dispute by maintenance of hostile dominion over it for the required period of time. We reversed the chancellor’s finding in that regard. However, the chancellor in his findings stated that the appellants “agreed that the James Clarks should be decreed to be the owners of that portion of Lot 3 on which their residence and rear concrete patio are located.” We affirmed that part of the decree which vested the “residence and rear patio” in appellees and remanded the cause for further action by the chancellor as the record was not sufficiently developed for us, on trial de novo, to determine on what part of Lot 3 these two items were actually located. On petition for rehearing the appellees point out to us that the stipulation of disclaimer by the appellants was broader than that recited by the chancellor in his finding and referred us to the transcript where that stipulation appears. We determine that it was broader. The appellants disclaimed any ownership interest in the James Clarks’ actual house or any part of the patio “or extensions of his house that might come over on to Lot 3.” In their petition for rehearing the appellees contend that the stipulation also covered an attached garage, access to a septic tank system, a driveway and overhanging eaves. As it appears from the record that the appellants have expressly disclaimed any interest in, and consented to the entry of a decree vesting title in appellees to, that part of Lot 3 on which the house, patio and extensions of the house are located, we modify our opinion to affirm so much of the decree as would vest those interests in the appellees. The cause is reversed and remanded for such further proceedings as may be necessary or required to determine what extensions of the house are to be included in the stipulation of disclaimer and entry of a decree consistent with this opinion as so modified.